DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Furthermore, the claims appear to be a direct copy of the language utilized in the Specification and it should be noted that the claims must be in one sentence form only. Finally, claims 1-3 and 5-8 recite parenthetical subject and therefore it is unclear if this subject matter is required or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506).

Regarding claim 1, Voges et al discloses an organic light emitting device, i.e. an organic electroluminescent device, comprising in order of stacking the following layers (Abstract, [0023], and [0111]):
anode / hole transport layer A / hole transport layer B and hole transport layer C / light emitting layer / electron transport layer / cathode,
where the light emitting layer is a green emitting layer ([0108]).  Thus, the reference discloses an organic electroluminescent device, comprising first and second hole transport layers, a green light emitting layer, and an electron transport layer in the order recited in the claims.  At least one of the hole transport layers, A B, or C, comprises a compound given by formula (I), corresponding to recited formula (1) ([0068]):

    PNG
    media_image1.png
    211
    311
    media_image1.png
    Greyscale
,
where Z is CR1 and R1 is H or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms ([0070] and [0074]). Thus, the reference discloses a compound encompassed by Formula (1), i.e.

    PNG
    media_image2.png
    158
    249
    media_image2.png
    Greyscale
,
where Ar1 and Ar2 are unsubstituted benzene rings; L1 is an unsubstituted benzene; and the integer n is one (1). The recited groups R1-R3 are given by R1 of the reference and are H. The recited groups Ar3 and Ar4 are unsubstituted aromatic or heteroaromatic groups.
	Thus, the reference that hole transport layer B, corresponding to the second hole transport layer comprises a compound encompassed by Formula (1) of the claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a matrix material, i.e. a host, and an iridium phosphorescent dopant ([0099]-[0100], [0102], and [0105]).

Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a matrix material, i.e. a host, and an iridium phosphorescent dopant ([0099]-[0100], [0102], and [0105]). The phosphorescent dopant is given by (Page 39 – TEG and Page 41 – Table 2):

    PNG
    media_image3.png
    253
    219
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula (3), i.e.

    PNG
    media_image4.png
    275
    459
    media_image4.png
    Greyscale
,
where n is three (3), R27 to R29 and R31 to R34 are H; and R30 is methyl, i.e. a linear alkyl having 1 carbon atom.

Regarding claim 2, Voges et al discloses an organic light emitting device, i.e. an organic electroluminescent device, comprising in order of stacking the following layers (Abstract, [0023], and [0111]):
anode / hole transport layer A / hole transport layer B and hole transport layer C / light emitting layer / electron transport layer / cathode,
where the light emitting layer is a green emitting layer ([0108]).  Thus, the reference discloses an organic electroluminescent device, comprising first and second hole transport layers, a green light emitting layer, and an electron transport layer in the order recited in the claims.  At least one of the hole transport layers, A B, or C comprises a compound given by formula (I), corresponding to recited formula (1) ([0068]):

    PNG
    media_image1.png
    211
    311
    media_image1.png
    Greyscale
,
where Z is CR1 and R1 is H or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms ([0070] and [0074]). 
 Thus, the reference discloses a compound encompassed by Formula (2), i.e. 

    PNG
    media_image5.png
    167
    250
    media_image5.png
    Greyscale
,
where Ar1 and Ar2 are unsubstituted benzene rings; R4 is H; and the recited groups Ar3 and Ar4 are unsubstituted aromatic or heteroaromatic groups. Thus, the reference that hole transport layer B, corresponding to the second hole transport layer comprises a compound encompassed by Formula (1) of the claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506) as applied to claims 1-2 and 4-5 above, and in view of Cho et al (US 2015/0200373).

The discussion with respect to Voges et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 3, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the green light emitting layer comprises one or more host material and a phosphorescent dopant ([0100] and [0102]). However, the reference does not disclose a first host compound given Formula Host-A and a second host compound given by Formula Host-B as recited in the present claims.
Cho et al discloses an organic light emitting device comprising first and second electrodes, an organic layer comprising a light emitting layer comprising first and second host compounds (Abstract). The second host has the following formula corresponding to Host-A of the present claims (Abstract – Formula 2 and Page 108 – Compound 304B):

    PNG
    media_image6.png
    281
    487
    media_image6.png
    Greyscale
,
where in recited Formula Host-A, three (3) Z’s a are N, the remaining Z’s are given by CRa, where Ra is H. The recited groups R5-R14 are H. The recited group L2 is an unsubstituted phenylene group; the recited integers n1, n2, and n3 are all one (1), and therefore n1+n2+n3=3, meeting the requirement that n1+n2+n3≥ 1.
	The first host has the following formula corresponding to Host-B of the claims (Abstract – Formula 1 and Page 75 - Compound 162A):

    PNG
    media_image7.png
    386
    480
    media_image7.png
    Greyscale
,
where Y is an unsubstituted C6 arylene; Ar7 is a substituted heteroaryl group having 15 ring carbon atoms; R16, R17, and R18 are H; and R15 is a substituted carbazole group. 
	The reference discloses that organic light emitting device comprising these host compound have high efficiency and ling lifespan.
Given that both Voges et al and Cho et al are drawn to organic light emitting device comprising host compounds in the light emitting layer, and given that Voges et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compounds as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the organic light emitter device disclosed by Voges et al with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506) as applied to claims 1-2 and 4-5 above, and in view of Yokoyama et al (US 2016/0087215).

The discussion with respect to Voges et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 6, Voges et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the electron transport layer contains a pyrimidine structure given by Formula (4) as recited in the present claims.
Yokoyama et al discloses an organic light emitting device comprising an electron transport layer, where the electron transport layer comprises the following pyrimidine compound (Abstract, [0001], [0029], and Page 10 – Compound 19):

    PNG
    media_image8.png
    500
    539
    media_image8.png
    Greyscale
.
This compound corresponds to recited Formula (6), where Ar8 is a substituted aromatic hydrocarbon group, i.e. a substituted benzene; Ar9 is an unsubstituted aromatic hydrocarbon group; Ar10 is H. B is given by recited Formula  (5), where R35-R37 are H; and Ar11 is a substituted aromatic heterocyclic group. 
The compound excels in electron injection/transporting capability, features high hole-blocking power and high stability in the form of a thin film, and can be favorably used as a material for producing highly efficient and durable organic EL devices (Abstract).
Given that both Voges et al and Yokoyama et al are drawn to organic light emitting device comprising electron transport layer, and given that Voges et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the electron transport compound as taught by Yokoyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the electron transport layer of the organic light emitter device disclosed by Voges et al with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506) as applied to claims 1-2 and 4-5 above, and in view of Eum et al (WO 2010/126270).

The discussion with respect to Voges et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. However, the reference does not disclose that electron transport layer contains a compound given by Formula (6) as recited in the present claims.
	Eum et al discloses an organic light emitting device comprising an electron transport layer, where the electron transport layer comprises the following compound (Abstract, [38] – Compound 1):

    PNG
    media_image9.png
    256
    372
    media_image9.png
    Greyscale
.
This compound corresponds to recited Formula (6), where Ar12 and Ar13 are H; V1 is a substituted aromatic hydrocarbon group; X is O; and W1 and W2 are carbon atoms. The reference discloses that this compound when utilized in an electron transport layer in an organic light emitting device, results in reduced power consumption and operational voltage.
Given that both Voges et al and Eum et al are drawn to organic light emitting device comprising electron transport layer, and given that Voges et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the electron transport compound as taught by Eum et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the electron transport layer of the organic light emitter device disclosed by Voges et al with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506) as applied to claims 1-2 and 4-5 above, and in view of Tomiyama (US 5,707,747).

The discussion with respect to Voges et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the first  hole transport layer contains a triphenylamine derivative given by Formula (7) as recited in the present claims.
Tomiyama discloses an organic light emitting device comprising the following hole transport material (Abstract, Column 14 – Compound I-1):

    PNG
    media_image10.png
    221
    692
    media_image10.png
    Greyscale
.
This compound corresponds to recited Formula (7), where R39 and R42 are n-butyl; the integers r1 and r4 are one (1); the integers r2, r3, r5 and r6 are zero (0); and K1 is a single bond.
The reference discloses that an organic light emitting device utilizing this compound requires a low applied voltage, and exhibits high luminance and excellent stability (Abstract).
Given that both Voges et al and Tomiyama are drawn to organic light emitting device comprising hole transport materials, and given that Voges et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hole transport compound as taught by Eum et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the first hole transport layer of the organic light emitter device disclosed by Voges et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767